Defendant, a resident of the county of Albany, has appealed from an order of the court at Special Term denying Ms motion to change the place of trial from the county of Tioga to the county of Albany for the convenience of witnesses. The action arises out of a collision between the automobiles of the respective parties which occurred in the county of Albany. The plaintiff is a resident of the county of Tioga. After the commencement of the action defendant instituted an action in Albany county against plaintiff to recover damages growing out of the same collision. These actions should be consolidated or tried together. But that question was not before the Special Term nor is it presented to tMs court. Plaintiff has stipulated to consolidate and try the case in Chenango or Otsego county, either county being easily accessible to both parties. Defendant has not consented to such arrangement. The defendant seeks to change the venae for the convenience of Mmself, Ms wife, one other witness and two experts. The plaintiff claims to have five witnesses residing in Tioga county. A more speedy trial may be had in Tioga county than in Albany. Order unanimously affirmed, with ten dollars costs and disbursements. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.